Citation Nr: 0618439	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and a friend

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  

During the May 2006 hearing before the undersigned, the 
veteran withdrew the issue of service connection for cold 
injury of the hands and feet.


FINDINGS OF FACT

1.  In a March 1955 decision the Board denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of that decision at the time it was issued.

2.  The evidence received subsequent to the May 1955 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether the veteran's hearing loss was 
incurred in service, and it must be considered in order to 
fairly decide the merits of his claim.

3.  The evidence shows that the veteran's current bilateral 
hearing loss disability is related to the hearing loss 
documented on separation from service.

4.  The evidence shows that the veteran suffers from tinnitus 
that is related to in-service noise exposure.




CONCLUSIONS OF LAW

1.  The March 1955 decision in which the Board denied service 
connection for hearing loss became final, new and material 
evidence has been received, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000); 
Veterans Regulation No.2(a), Pt. II, Par. III, and Department 
of Veterans Affairs Regulation 1008 (effective January 25, 
1936, to December 31, 1957).  

2.  Bilateral hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.
Hearing Loss

According to the law in effect in 1955, when a claim was 
disallowed by the Board that decision became final and a 
claim based on the same factual basis could not be 
considered.  See Veterans Regulation No.2(a), Pt. II, Par. 
III, and Department of Veterans Affairs Regulation 1008 
(effective January 25, 1936, to December 31, 1957).  If a 
claim for service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

The Board denied entitlement to service connection for 
hearing loss in March 1955.  Although the service medical 
records relied on in reaching that decision are no longer in 
the claims file, the March 1955 decision and the RO's 
underlying October 1954 rating decision show that when 
examined on entering service a healed perforation of the 
right ear drum was noted.  An examination in February 1952 
revealed slight scarring of both ear drums without retraction 
or other abnormality, and an audiogram showed a slight 
conductive hearing loss.  The veteran then reported having 
had recurrent middle ear infections during childhood.  
Examination on separation from service in July 1953 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
40
XX
30
LEFT
45
45
40
XX
20

The Board denied service connection in March 1955 by finding 
that the hearing loss pre-existed service and was not 
aggravated during service, due to the absence of evidence of 
any ear injury or disease during service.  The veteran was 
notified of the March 1955 decision, and that decision is 
final.  See Veterans Regulation No.2(a), Pt. II, Par. III, 
and Department of Veterans Affairs Regulation 1008.

The evidence received following the March 1955 decision 
includes an April 1956 medical report indicating that the 
hearing loss was acquired during military service; the report 
of a February 2003 VA audiometric examination showing that 
the veteran has a mixed-type bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385; an April 2006 
medical opinion showing that the hearing loss was caused by 
noise exposure during service; and the veteran's May 2006 
hearing testimony regarding extensive noise exposure during 
service as an artillery gunner.  This evidence is new, in 
that the evidence of record in March 1955 did not include a 
medical opinion linking the hearing loss to military service, 
medical evidence of a current hearing loss disability as 
defined in 38 C.F.R. § 3.385, or the veteran's statements 
regarding in-service noise exposure.  The evidence is also 
material because it bears directly and substantially on the 
issue on appeal, that being whether the current hearing loss 
disability is related to an in-service injury.  The Board 
finds, therefore, that new and material evidence has been 
received, and the claim for service connection for hearing 
loss is reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  As shown 
below, the Board's disposition of this issue is fully 
favorable to him.  The Board may, therefore, adjudicate the 
substantive merits of the claim for service connection 
without prejudice.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Although the service medical records indicate that a scar on 
the right ear drum was noted when the veteran was examined on 
entering service, there was no evidence of him having any 
hearing loss at that time.  He is, therefore, entitled to the 
presumption of soundness on entering service.  That 
presumption can be rebutted only if the evidence clearly and 
unmistakably shows that the disorder pre-existed service and 
was not aggravated during service.  His report of having 
suffered from middle ear infections as a child, the evidence 
of scars on the eardrums, and the slight hearing loss 
documented in February 1952 does not constitute clear and 
unmistakable evidence of a hearing loss pre-existing service.  
The Board finds, therefore, that the presumption of soundness 
has not been rebutted, and that the issue for consideration 
is whether the hearing loss was incurred in service.  See 
Wagner, 370 F.3d at 1096 (if the presumption of soundness is 
not rebutted, the claim is one for service connection, not 
aggravation).

The evidence shows that the veteran had a hearing loss 
disability as defined in 38 C.F.R. § 3.385 when he was 
examined on separation from service, and that he currently 
has a hearing loss disability.  He submitted a medical 
opinion showing that his hearing loss is related to noise 
exposure in service.  His claim is, therefore, supported by a 
current medical diagnosis of disability, medical evidence of 
an in-service injury, and medical evidence of a nexus to 
service.  See Hickson, 12 Vet. App. at 253.  The Board finds, 
therefore, that the evidence supports the grant of service 
connection for bilateral hearing loss.
Tinnitus

The medical evidence shows that the veteran suffers from 
tinnitus, which he testified to having had since he worked as 
an artillery gunner while in service.  The Board finds that 
his testimony is credible, and his discharge certificate 
shows that he served in Korea in an artillery unit.  In the 
April 2006 medical opinion the physician found that the 
tinnitus was related to noise exposure from artillery fire 
during service.  The claim for service connection for 
tinnitus is, therefore, supported by medical evidence of a 
current diagnosis, probative evidence of an in-service 
injury, and medical evidence of a nexus between the current 
diagnosis and the in-service injury.  See Hickson, 12 Vet. 
App. at 253.  The Board finds, therefore, that the evidence 
supports the grant of service connection for tinnitus.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in August 2001.  In that notice the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the RO did not inform the veteran of the specific 
basis for the denial of service connection in March 1955 or 
the evidence needed to fulfill that element of the claim, 
that error was not prejudicial because the Board found that 
new and material evidence was received.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
delay did not affect the essential fairness of the 
adjudication, because the RO re-adjudicated the claim, based 
on all the evidence of record, after the notice was sent.  
The RO will inform the veteran of the evidence needed to 
establish disability ratings and effective dates for the 
grants of service connection prior to effectuation of the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained all the 
evidence necessary for favorable disposition of the veteran's 
appeal.  As such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance is required.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


